internal_revenue_service national_office technical_advice_memorandum number release date date index uil no case mis no tam-109462-99 cc dom p si b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer a a b c d e issue does sec_29 c of the internal_revenue_code reinstate the sec_29 credit for any gas from a tight formation that was committed or dedicated to interstate commerce as of date or only for gas from a tight formation that was not subject_to decontrol under the natural_gas policy act of ngpa tam-109462-99 conclusion sec_29 reinstates the sec_29 credit for any gas from a tight formation that was committed or dedicated to interstate commerce as of date without regard to whether the gas was subject_to decontrol under the ngpa facts taxpayer a subsidiary of a claimed sec_29 credits on its income_tax returns for a b and c for two wells producing gas from tight formations in amounts totaling d and e respectively on audit the wells were verified using a database to ascertain whether the federal energy regulatory commission had determined that they were producing gas from a tight formation in addition the gas sales contracts were verified to insure that the gas was committed or dedicated to interstate commerce as of date both wells were categorized as sec_102 and sec_107 wells under the ngpa although gas from both wells was committed or dedicated to interstate commerce as of date the price of the produced gas was decontrolled under the ngpa law and analysis sec_29 provides a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable and the production of which is attributable to the taxpayer sec_29 defines the term qualified_fuels to include gas_produced_from_a_tight_formation sec_29 provides that the term gas_produced_from_a_tight_formation only includes gas from a tight formation- i which as of date was committed or dedicated to interstate commerce as defined in sec_2 of the ngpa as in effect on the date of the enactment of this clause or ii which is produced from a well drilled after the date of enactment prior to date gas_produced_from_a_tight_formation included only gas the price of which was regulated by the united_states and gas for which the maximum lawful price applicable under the ngpa was at least percent of the then applicable price under sec_103 of the ngpa the phased deregulation of natural_gas under the ngpa began in the wellhead decontrol act of provided for the deregulation of all previously regulated gas as of date thus in the sec_29 credit was not available to most gas produced from tight formations and as of tam-109462-99 date would no longer be available to any gas produced from tight formations sec_29 was enacted to reinstate the sec_29 credit for gas from certain tight formations and to eliminate any requirement that the gas be regulated or eligible for price incentives the senate report underlying sec_29 states as follows specifically the bill treats as qualifying tight formation gas any gas_produced_from_a_tight_formation which is produced from a well drilled after date or which as of date was committed or dedicated to interstate commerce within the meaning of sec_2 of the natural_gas policy act of as in effect on the date of enactment of this bill wells producing gas that was not committed or dedicated to interstate commerce as of date and thus was subject_to decontrol under provisions of the natural_gas policy act of will not qualify for the credit under the bill emphasis added cong rec s15674 date see also h_r rep no 101st cong 2d sess conference_report neither sec_29 nor its legislative_history distinguishes between tight formation gas that was subject_to decontrol under the ngpa and tight formation gas that would not have been decontrolled under the ngpa the statue simply provides that tight formation gas must be produced from wells that were committed or dedicated to interstate commerce as of date consistent with the statute the senate report indicates that any gas from a tight formation that was committed or dedicated to interstate commerce as of date qualifies for the credit accordingly we conclude that sec_29 reinstates the sec_29 credit for any gas from a tight formation that was committed or dedicated to interstate commerce as of date without regard to whether the gas was subject_to decontrol under the ngpa caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
